Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  TIM LUBIN, on behalf of himself and others       :
  similarly situated,                              : No.
                                                   :
         Plaintiff,                                :
                                                   : CLASS ACTION
  v.                                               :
                                                   : JURY TRIAL DEMAND
  FORESEE SESSION REPLAY, INC., a                  :
  Delaware corporation, and VERINT                 :
  SYSTEMS, INC., a Delaware corporation,           :
                                                   :
         Defendants.                               :
                                                   :
                                                   /
                                   CLASS ACTION COMPLAINT

         Plaintiff Tim Lubin (“Plaintiff”), individually and on behalf of all others similarly

  situated, by and through his attorneys, makes the following allegations pursuant to the

  investigation of his counsel and based upon information and belief, except as to allegations

  specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                    NATURE OF THE ACTION

         1.      This is a class action suit brought against Defendants Verint Systems, Inc. and

  Foresee Session Replay, Inc. (collectively “Foresee”) (collectively, “Defendants”) for
  wiretapping the electronic communications of visitors to CVS.com, CVSSpecialty.com and

  Caremark.com (the “Websites”), CVS Health Corporation's, (collectively “CVS”) websites.

         2.      The wiretaps, which are embedded in the computer code on the Websites, are

  used by Defendants to secretly observe and record Websites visitors’ keystrokes, mouse clicks,

  and other electronic communications, including the entry of Protected Health Information

  (“PHI”) and Personally Identifiable Information (“PII”), in real time.

         3.      By doing so, Defendants have violated Florida’s Security of Communications Act

  (“FSCA”), Fla. Stat. §§ 934.03 and 934.04, and invaded Plaintiff’s and Class Members’ privacy

  rights in violation of Florida law.

                                                   1
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 13




         4.       In January of 2021, Mr. Lubin visited CVS.com, CVSSpecialty.com and

  Caremark.com, the Websites. During the visit, Defendants recorded Plaintiff’s electronic

  communications in real time, including Plaintiff’s mouse clicks, keystrokes, insurance, medical,

  and payment card information.

         5.       Plaintiff brings this action on behalf of himself and a class of all persons whose

  electronic communications were intercepted through the use of Defendants’ wiretap on the

  Websites.

                                            THE PARTIES
         6.       Plaintiff Tim Lubin is a Florida resident who lives in Fort Lauderdale, Florida. In

  January 2021, prior to the filing of this lawsuit, Mr. Lubin visited CVS.com, CVSSpecialty.com

  and Caremark.com and registered his prescription mediations. Mr. Lubin was in Pembroke

  Pines, Florida when he visited the Websites. During the visits, Mr. Lubin’s keystrokes, mouse

  clicks, and other electronic communications—including the entry of his, medical, insurance, and

  payment card information—were intercepted in real time and were disclosed to Defendants

  through the wiretap. Mr. Lubin was unaware at the time that his keystrokes, mouse clicks, and

  other electronic communications were being intercepted in real-time and would be disclosed to

  Foresee, nor did Mr. Lubin consent to the same.

         7.       Defendant Foresee Session Replay, Inc. is a Delaware corporation with its

  principal place of business in Ann Arbor, Michigan.

         8.       Defendant Verint Systems, Inc. is a Delaware corporation with its principal place

  of business in Melville, New York.

         9.       Defendant Foresee Session Replay, Inc. is a subsidiary of Defendant Verint

  Systems, Inc.

         10.      Foresee provides businesses software-as-a-service (“SaaS”), including marketing

  software. At issue here, Foresee provides a marketing software feature called “Foresee Replay,”

  which is described more fully below. At all relevant times here, CVS.com CVSSpecialty.com

  and Caremark.com used Foresee’s “Foresee Replay” feature on the Websites.

                                                    2
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 13




                                   JURISDICTION AND VENUE

          11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

  because this case is a class action where the aggregate claims of all members of the proposed

  class are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of

  the proposed class is a citizen of a state different from at least one Defendant.

          12.     This Court has personal jurisdiction over Defendants because each of the

  Defendants have purposefully availed themselves of the laws and benefits of doing business in

  this State, and Plaintiff’s claims arise out of each of the Defendants’ forum-related activities.
  Furthermore, a substantial portion of the events giving rise to Plaintiff’s claims occurred in this

  District.

          13.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action

  because a substantial part of the events, omissions, and acts giving rise to the claims herein

  occurred in this District.

                                     STATEMENT OF FACTS

                                     Overview Of The Wiretaps

          14.     Foresee develops, owns, and markets a software of the same name that provides

  marketing analytics.

          15.     One of Foresee’s features is called “Foresee Replay,” which purports to help

  businesses improve their website design and customer experience.

          16.     Foresee Replay provides a real-time recording of a user’s interactions on a

  website. Foresee says that Foresee Replay “is a video recording of a survey respondent's visit to

  your web site.” 1

          17.     Foresee operates on both desktop and mobile devices.




  1 About Foresee Replay, available at:
  https://cxsuite.foresee.com/help/Content/Replay/aboutReplay.htm (last visited Jan. 18, 2021).

                                                    3
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 13




          18.     Foresee Replay is accomplished by JavaScript, client-side recording. It captures

  the consumer-rendered HTML and active states of the page, and all mouse interactions on the

  page. It then stitches all of these pages together into a combined recording of the customer’s

  experience on a website. These include cart and checkout experiences.

          19.     Through Foresee Replay, Foresee records a website user’s interactions and

  transmits that information to Foresee’s recording servers. Foresee then makes the information

  available to its clients.

          20.     Technology like Foresee’s is not only highly intrusive, but dangerous. A 2017
  study by Princeton University found that session recording technologies like Foresee Replay

  were collecting sensitive user information such as passwords and credit card numbers. The

  research notes that this wasn’t simply the result of a bug, but rather insecure practices. Thus,

  technologies such as Foresee’s can leave users vulnerable to data leaks and the harm resulting

  therefrom.

          21.     Foresee’s business model involves entering into voluntary partnerships with

  various companies and providing their software to their partners.

          22.     One of Foresee’s partners is CVS.

          23.     CVS utilizes Foresee’s software on the Websites.

          24.     CVS knows that Foresee’s software captures the keystrokes, mouse clicks and

  other communications of visitors to its Websites, and pays Foresee to supply that information.

          25.     Pursuant to an agreement with Foresee, CVS enabled Foresee’s software by

  voluntarily embedding Foresee’s software code on the Websites.

          26.     As currently deployed, Foresee’s software, as employed by CVS, functions as a

  wiretap.

                   Defendants Wiretapped Plaintiff’s Electronic Communications

          27.     In January 2021, Mr. Lubin visited CVS.com, CVSSpecialty.com and

  Caremark.com and made a purchase of prescription medication.



                                                   4
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 13




         28.     During these visits, and upon information and belief, the Foresee Replay feature

  in Foresee’s software captures each of Plaintiff’s keystrokes and mouse clicks on the Websites.

  The Foresee wiretap also captured the date and time of the visits, the duration of the visits,

  Plaintiff’s IP address, his location at the time of the visits, his browser type, and the operating

  system on his device.

         29.     Foresee’s recording of keystrokes, mouse clicks, data entry, and other electronic

  communications begins the moment a user accesses or interacts with the Websites.

         30.     When users access the Websites and make a purchase, they enter their PHI and
  PII.

         31.     Foresee’s software captures these electronic communications throughout each

  step of the process.

         32.     Foresee’s software captures, among other things:

                     (a) The user’s mouse clicks;

                     (b) The user’s keystrokes;

                     (c) The user’s email address;

                     (d) The user’s shipping address;

                     (e) The user’s payment card information, including card number, expiration

                          date, and CVV code;

                     (f) The user's prescription medication type, dosage, history of prescriptions

                          and other PHI;

                     (g) The user’s IP address;

                     (h) The user’s their location at the time of the visit; and

                     (i) The user’s browser type and the operating system on their devices.

         33.     Crucially, CVS does not ask users, including Plaintiff, whether they consent to

  being wiretapped by Foresee. Users are never actively told that their electronic communications

  are being wiretapped by Foresee.



                                                     5
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 13




         34.     Further, CVS’s Privacy Policy is located at the very bottom of the Website’s

  home page with no notice directing users to the Privacy Policy, i.e. the hyperlink to the Privacy

  Policy functions as browserwrap. Additionally, the Defendants began recording users before any

  purported disclosure was made after the wiretap had already begun.

         35.     Moreover, users are not on notice of the hyperlink to the Privacy Policy when

  they click the “Place Order” button.

         36.     Therefore, users like Plaintiff never agree or are never given the option to agree to

  the Privacy Policy when using the Websites, nor are they on notice of the Privacy Policy.
         37.     Even if users do agree to the Privacy Policy by using the Websites or otherwise—

  and they do not for the reasons stated above—CVS does not mention any aspect of Foresee or its

  Foresee Replay (such as that users will have their mouse clicks and keystrokes recorded in real

  time) in the Websites' Privacy Policy. As such, users do not agree to be wiretapped even if they

  agree to the Privacy Policy.

         38.     Neither Plaintiff nor any Class member consented to being wiretapped on the

  Websites, or to have their communications recorded and shared with Foresee. Any purported

  consent that was obtained was ineffective because (i) the wiretapping began from the moment

  Plaintiff and Class members accessed the Websites; (ii) the Privacy Policy did not disclose the

  wiretapping or Foresee; and (iii) the hyperlink to the Privacy Policy is inconspicuous and

  therefore insufficient to provide notice.

                                     CLASS ACTION ALLEGATIONS

         39.     Plaintiff seeks to represent a class of all Florida residents who visited the

  Websites, and whose electronic communications were intercepted or recorded by Foresee.

  Plaintiff reserves the right to modify the class definition as appropriate based on further

  investigation and discovery obtained in the case.

         40.     Members of the Class are so numerous that their individual joinder herein is

  impracticable. On information and belief, members of the Class number in the thousands. The

  precise number of Class members and their identities are unknown to Plaintiff at this time but

                                                    6
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 13




  may be determined through discovery. Class members may be notified of the pendency of this

  action by mail and/or publication through the distribution records of Defendants.

         41.     Common questions of law and fact exist as to all Class members and predominate

  over questions affecting only individual Class members. Common legal and factual questions

  include, but are not limited to, whether Defendants have violated the Florida Security of

  Communications Act (“FSCA”), Fla. Stat. §§ 934.03 and 934.04 and invaded Plaintiff’s privacy

  rights in violation of Florida law; and whether class members are entitled to actual and/or

  statutory damages for the aforementioned violations.
         42.     The claims of the named Plaintiff are typical of the claims of the Class because

  the named Plaintiff, like all other class members, visited the Websites and had his electronic

  communications intercepted and disclosed to Foresee through the use of Foresee’s wiretaps.

         43.     Plaintiff is an adequate representative of the Class because his interests do not

  conflict with the interests of the Class members he seeks to represent, he has retained competent

  counsel experienced in prosecuting class actions, and he intends to prosecute this action

  vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

  and his counsel.

         44.     The class mechanism is superior to other available means for the fair and efficient

  adjudication of the claims of Class members. Each individual Class member may lack the

  resources to undergo the burden and expense of individual prosecution of the complex and

  extensive litigation necessary to establish Defendants’ liability. Individualized litigation

  increases the delay and expense to all parties and multiplies the burden on the judicial system

  presented by the complex legal and factual issues of this case. Individualized litigation also

  presents a potential for inconsistent or contradictory judgments. In contrast, the class action

  device presents far fewer management difficulties and provides the benefits of single

  adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

  Defendants’ liability. Class treatment of the liability issues will ensure that all claims and

  claimants are before this Court for consistent adjudication of the liability issues.

                                                    7
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 13




          45.     Plaintiff brings all claims in this action individually and on behalf of members of

  the Class against Defendants.

                                               COUNT I

                      Violation of The Florida Security of Communications Act

                                           Fla. Sta. § 934.03

          46.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

  set forth herein.

          47.     Plaintiff brings this claim individually and on behalf of the members of the
  proposed Class against Defendants.

          48.     To establish liability under section 934.03, a plaintiff need only establish that a

  defendant:
                  (a) Intentionally intercepts, endeavors to intercept, or procures any other person to
                  intercept or endeavor to intercept any wire, oral, or electronic communication;

                  (b) Intentionally uses, endeavors to use, or procures any other person to use or
                  endeavor to use any electronic, mechanical, or other device to intercept any oral
                  communication when:

                         1. Such device is affixed to, or otherwise transmits a signal through, a
                         wire, cable, or other like connection used in wire communication; or

                         2. Such device transmits communications by radio or interferes with the
                         transmission of such communication;

                  (c) Intentionally discloses, or endeavors to disclose, to any other person the
                  contents of any wire, oral, or electronic communication, knowing or having
                  reason to know that the information was obtained through the interception of a
                  wire, oral, or electronic communication in violation of this subsection;

                  (d) Intentionally uses, or endeavors to use, the contents of any wire, oral, or
                  electronic communication, knowing or having reason to know that the
                  information was obtained through the interception of a wire, oral, or electronic
                  communication in violation of this subsection; or

                  (e) Intentionally discloses, or endeavors to disclose, to any other person the
                  contents of any wire, oral, or electronic communication intercepted by means
                  authorized by subparagraph (2)(a)2., paragraph (2)(b), paragraph (2)(c), s. 934.07,
                  or s. 934.09 when that person knows or has reason to know that the information
                  was obtained through the interception of such a communication in connection

                                                    8
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 13




                 with a criminal investigation, has obtained or received the information in
                 connection with a criminal investigation, and intends to improperly obstruct,
                 impede, or interfere with a duly authorized criminal investigation.

         49.     Pursuant to Fla. Stat. 934.02, “‘Electronic communication’ means any transfer of

  signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or

  in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system that affects

  intrastate, interstate, or foreign commerce …,” such as through the internet.

         50.     At all relevant times, Foresee’s software, including the Foresee Replay feature,

  was intentionally used by Defendants to intercept, endeavor to intercept, use, endeavor to use,

  disclose, and/or endeavor to disclose Plaintiff’s and Class Members’ electronic communications.

         51.     At all relevant times, by using Foresee’s technology, Defendants willfully and

  without the consent of all parties to the communication, in an unauthorized manner, read or

  attempted to read or learn the contents or meaning of electronic communications of Plaintiff and

  putative Class Members, while the electronic communications were in transit or passing over any

  wire, line or cable or were being sent from or received at any place within Florida.

         52.     Defendants aided, agreed with, and conspired with each other to implement

  Foresee’s technology and to accomplish the wrongful conduct at issue here.

         53.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

  implementing Foresee’s wiretaps on the Websites. Nor have Plaintiff or Class Members

  consented to Defendants’ intentional access, interception, reading, learning, recording, and

  collection of Plaintiff and Class Members’ electronic communications.

         54.     The violation of section 934.03 constitutes an invasion of privacy sufficient to

  confer Article III standing.

         55.     Unless enjoined, Defendants will continue to commit the illegal acts alleged here.

  Plaintiff continues to be at risk because he uses the internet for obtaining prescription

  medications, and continues to desire to use the internet for that purpose. Defendant Foresee

  provides its software, including the Foresee Replay, to many other website operators who offer a

  wide array of services. For many websites that Plaintiff may or is likely to visit in the future, he

                                                    9
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 13




   has no practical way to know if his website communications will be monitored or recorded by

   Foresee.

           56.      Plaintiff and Class Members seek all relief available under Fla. Stat. § 934.10,

   including declaratory and injunctive relief, statutory damages at the rate of $100 a day for each

   day of violation or $1,000, whichever is higher, punitive damages, attorneys’ fees, and costs.

                                                 COUNT II

                       Violation of The Florida Security of Communications Act

                                              Fla. Sta. § 934.04
           57.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

   set forth herein.

           58.      Plaintiff brings this claim individually and on behalf of the members of the

   proposed Class against Defendants.

           59.      Section 934.04 provides a private right of action against “Any person who

   intentionally:

                    (a) Sends through the mail or otherwise sends or carries any electronic,
                    mechanical, or other device, knowing or having reason to know that the design of
                    such device renders it primarily useful for the purpose of the illegal interception
                    of wire, oral, or electronic communications as specifically defined by this chapter;
                    or

                    (b) Manufactures, assembles, possesses, or sells any electronic, mechanical, or
                    other device, knowing or having reason to know that the design of such device
                    renders it primarily useful for the purpose of the illegal interception of wire, oral,
                    or electronic communications as specifically defined by this chapter ….”
           60.      At all relevant times, by implementing Foresee’s wiretaps, Defendants

   intentionally manufactured, assembled, possessed, and/or sold a wiretap device that is primarily

   or exclusively designed or intended for eavesdropping upon the communications of another.

           61.      Foresee’s code is a “device” that is “primarily useful” for eavesdropping. That is,

   the Foresee’s code is designed to gather PII, including keystrokes, mouse clicks, and other

   electronic communications.


                                                      10
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 13




           62.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

   implementing Foresee’s wiretaps.

           63.     Plaintiff and Class Members seek all relief available under Fla. Stat. § 934.10,

   including declaratory and injunctive relief, statutory damages at the rate of $100 a day for each

   day of violation or $1,000, whichever is higher, punitive damages, attorneys’ fees, and costs.

                                               COUNT III

                               Invasion Of Privacy Under Florida Law

           64.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully
   set forth herein.

           65.     Plaintiff brings this claim individually and on behalf of the members of the

   proposed Class against Defendants.

           66.     Plaintiff and Class Members have an interest in: (1) precluding the dissemination

   and/or misuse of their sensitive, confidential PII; and (2) making personal decisions and/or

   conducting personal activities without observation, intrusion or interference, including, but not

   limited to, the right to visit and interact with various internet sites without being subjected to

   wiretaps without Plaintiff’s and Class Members’ knowledge or consent.

           67.     At all relevant times, by implementing Foresee’s wiretaps on CVS’s Websites,

   each Defendant intentionally invaded Plaintiff’s and Class Members’ privacy rights under

   Florida law.

           68.     Plaintiff and Class Members had a reasonable expectation that their PII and other

   data, including prescription medications would remain confidential and that Defendants would

   not install wiretaps on the Websites.

           69.     Plaintiff and Class Members did not consent to any of Defendants’ actions in

   implementing Foresee’s wiretaps on the Websites.

           70.     This invasion of privacy is serious in nature, scope and impact.

           71.     This invasion of privacy alleged here constitutes an egregious breach of the social

   norms underlying the privacy right.

                                                     11
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 13




          72.    Plaintiff and Class Members seek all relief available for invasion of privacy

   claims under Florida law.

                                       PRAYER FOR RELIEF

          73.    WHEREFORE, Plaintiff, individually and on behalf of all others similarly

   situated, seeks judgment against Defendants, as follows:

                     (a) For an order certifying the Class under Rule 23 and naming Plaintiff as the

                         representative of the Class and Plaintiff’s attorneys as Class Counsel to

                         represent the Class;
                     (b) For an order declaring that the Defendants’ conduct violates the statutes

                         referenced herein;

                     (c) For an order finding in favor of Plaintiff and the Class on all counts

                         asserted herein;

                     (d) For compensatory, punitive, and statutory damages in amounts to be

                         determined by the Court and/or jury;

                     (e) For prejudgment interest on all amounts awarded;

                     (f) For an order of restitution and all other forms of equitable monetary relief;

                     (g) For injunctive relief as pleaded or as the Court may deem proper; and

                     (h) For an order awarding Plaintiff and the Class their reasonable attorneys’

                         fees and expenses and costs of suit.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiff demands a jury trial on all claims so triable.


                                                 Respectfully Submitted,

                                                 Tim Lubin, individually and on behalf of those
                                                 similarly situated individuals


   Dated: February 9, 2021                       /s/ Avi Kaufman
                                                 Avi R. Kaufman (FL Bar no. 84382)

                                                    12
Case 0:21-cv-60319-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 13




                                      kaufman@kaufmanpa.com
                                      Rachel E. Kaufman (FL Bar no. 87406)
                                      rachel@kaufmanpa.com
                                      KAUFMAN P.A.
                                      400 NW 26th Street
                                      Miami, FL 33127
                                      Telephone: (305) 469-5881

                                      Counsel for Plaintiff and the putative Class




                                        13
